Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/17/2022.
Claims 1-17 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Stockfish 2004/186815 hereinafter Stockfish) in view of Han-Gyu Kim titled “Recurrent Neural with Missing Information Imputation for Medical examination data prediction” hereinafter Kim.  
	With respect to claims 1-2, 6-9 , 11-12 and 16-17, Stockfish teaches systems and methods for preparing and using one or more prediction models for socioeconomic data and missing value prediction (Abstract), the system comprising one | or more processors (20) configured by machine-readable instructions to:
	receive, from one or more databases, population segment data related to population segments; extract, from the population segment data, a training set of parameter values for each of at least some of  the plurality of different population segments, wherein each parameter value of the training set of parameter values corresponds to a socioeconomic category (Paragraphs 0005, 0012, 0025 and 0026);
	for each training set of the training sets of parameter values, provide the one or more additional parameter values of the training set to the prediction model without as reference feedback for the prediction model’s prediction of the one or more additional parameter values to train the prediction model; and predict based on one or more first parameter values of a set of parameter value for a population segment one or more additional values for the set of parameter values using the prediction model subsequent to training of the prediction model (see Figure 7 and paragraphs 0054-0056 iterative optimization of the initial estimated parameter value).
	Kim also discloses recurrent neural networks with missing information. In order to handle missing elements in as inputs, outputs generated by the RNN are used as inputs in a next step, the estimation is repeated several times in order to increase the accuracy of the estimate (see Abstract; page 318, column 1, paragraph 1: page 320, column 1, paragraph 3; figure 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kim of prediction models without reliance of the one or more additional parameters value in order to increase the accuracy of the model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-5, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Stockfish 2004/186815 hereinafter Stockfish) in view of Han-Gyu Kim titled “Recurrent Neural with Missing Information Imputation for Medical examination data prediction” hereinafter further in view of Gordon (WO 2016/179544 hereinafter Gordon).   
	With respect to claims 3-5, 10,13-15,  Gordon discloses a system for managing data communication of a health care provider. The system includes a model with takes into account socio-economic and demographic factors on health care related tasks, e.g. re-admission of a patient to a hospital or assessment of health risks. Training of a health risk model involves using data describing socio-economic parameters of several patient cases. Risk thresholds are associated with the model (see the abstract; page 4, line 1 - page 5, line 9: page 6, lines 1-23; page 18, line 6 - page 21, line 2; claim 1).  It would have been obvious to a person of ordinary skill in the art to have included the teachings of Gordon in order to integrate the health factors into the system. 

Response to Arguments
Applicant's arguments filed 17/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Stockfisch doesn’t teach:  “population data segment data” “nor does it disclose or suggest anything even related to extracting parameters values (especially a socioeconomic category) from population segment data”. The Examiner disagrees with Applicant because Stockfisch teaches on paragraph 0005  “disease diagnosis” for one a of a plurality of patients/population data segment  based on their symptoms/parameter values for a socioeconomic category….The conditions that are known or easy to measure are often called descriptors or X variables. The conditions that are unknown or difficult to measure or calculate, and that are believed to be related to the descriptors, are often called …Y variables” , which in the case of Stockfisch the socioeconomic category is community safety/ disease for the plurality of patients/population segment data and on  paragraph 0026 “neural network created using training set having …X data…Y data, or both”,  So therefore contrary to Applicant’s arguments, Stockfisch teaches the claims limitations of: "receiv[ing]... population segment data related to a plurality of different population segments," or "extract[ing], from the population segment data, a training set of parameter values for each of at least some of the plurality of different population segments, wherein each parameter value of the training set of parameter values corresponds to a socioeconomic category,".   
        


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of contact
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688